EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fred Hsu on 03/03/2022.


The application has been amended as follows: 
On claim 1 please replace the entirety of claim 1 with the following limitation:
--An attachment to a chopstick, comprising:
 a cap; 
a sleeve; 
said cap comprising a substantially polyhedron prism portion; 
said sleeve comprising a substantially polygonal tube portion; 
said cap and sleeve having lengths parallel to the longitudinal axis of a chopstick; 
said polyhedron prism being connected with said polygonal tube along their longitudinal axes, with said polyhedron prism and said polygonal tube are arranged one on top of another; 
said polygonal tube comprising an inner wall formed by tubular shell; and 
said inner wall surrounding and defining a hollowed core space that is capable of receiving a chopstick.--
On claim 3 line 2, please insert the phrase --of said cap-- between the word “top” and the “;”.  
On claim 7 line 2, please insert the phrase --of the sleeve-- between the word “top” and the “;”.  
Claim 9 line 2, please insert the phrase --of said cap-- between the word “top” and the “;”.  
Claim 10 line 2, please insert the phrase --of the sleeve-- between the word “top” and the “;”.  
Claim 10 line 7, please replace the word “its” with the word --the-- . 
Claim 10 line 7, please insert the phrase --of said tenon portion-- in between the word “axis” and “such”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of Laramie of US 4,787,663; Lachapelle US Des 343,096; and Choi et al US 20030197390 fails to provide a teaching of a cap and sleeves that is parallel to the longitudinal axis of a chopsticks and where said polyhedron prism being connected with said polygonal tube along their longitudinal axes, with said polyhedron prism and said polygonal tube are arranged one on top of another”.  No teaching that would modify the prior in order to arrive at the missing feature.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT J UTAMA/Primary Examiner, Art Unit 3715